 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Marcos Harris,                                      No. CV-18-00308-TUC-JGZ
10                  Plaintiffs,                          ORDER
11   v.
12   Charles L. Ryan, et al.,
13                  Defendants.
14
15          The record reflects that pro se Plaintiff Marcos Harris has failed to comply with this
16   Court’s order and rules to keep the Court informed of his address. For the following
17   reasons, the Court will dismiss this action.
18                                          DISCUSSION
19          Parties are required to serve a notice of a change of address in accordance with
20   LRCiv 83.3(d) of the Local Rules of Practice and Procedure of the U.S. District Court for
21   the District of Arizona. At the inception of this action, the Clerk of Court informed Plaintiff
22   that he must file a change of address if his address changed during the pendency of this
23   action. (Doc. 5, p. 2.) The Court repeated this requirement in its screening order, warning
24   Plaintiff that failure to notify the Court of an address change may result in dismissal of this
25   action. (Doc. 8, p. 12.) The record reflects that Plaintiff filed notices of address changes
26   in March and September of 2019.1 (Docs. 26, 38.)
27          On November 12, 2019, Court mail sent to Plaintiff at his address of record was
28          1
              Plaintiff’s September 2019 notice of change of address indicated that he was no
     longer in prison.
 1   returned to the Court as undeliverable bearing the notation that delivery was: “attempted
 2   - not known.” (Doc. 45.) The record also reflects that Plaintiff’s witness list was due in
 3   October 2019 and he failed to make such a filing.
 4          Plaintiff has the general duty to prosecute this case. Fidelity Philadelphia Trust Co.
 5   v. Pioche Mines Consolidated, Inc., 587 F.2d 27, 29 (9th Cir. 1978). “A party, not the
 6   district court, bears the burden of keeping the court apprised of any changes in his mailing
 7   address.” Carey v. King, 856 F.2d 1439, 1441 (9th Cir. 1988). Plaintiff’s failure to keep
 8   the Court informed of his current address constitutes a failure to prosecute as well as a
 9   failure to comply with LRCiv 83.3(d) and the Court’s screening order.
10          District courts have the inherent power to dismiss a case sua sponte for failure to
11   prosecute. Link v. Wabash Railroad Co., 370 U.S. 626, 629–31 (1962). In appropriate
12   circumstances, the Court may dismiss a complaint for failure to prosecute even without
13   notice or hearing. Id. at 633. Additionally, “[f]ailure to follow a district court’s local rules
14   is a proper ground for dismissal,” Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir. 1995), as is
15   failure to comply with the Court’s orders. Fed. R. Civ. P. 41(b).
16          In determining whether dismissal is warranted, the Court must weigh the following
17   five factors: “(1) the public’s interest in expeditious resolution of litigation; (2) the court’s
18   need to manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy
19   favoring disposition of cases on their merits; and (5) the availability of less drastic
20   sanctions.” Carey, 856 F.2d at 1440 (quoting Henderson v. Duncan, 779 F.2d 1421, 1423
21   (9th Cir. 1986)); see also Ghazali, 46 F.3d at 53 (same). “The first two of these factors
22   favor the imposition of sanctions in most cases, while the fourth factor cuts against a default
23   or dismissal sanction. Thus the key factors are prejudice and availability of lesser
24   sanctions.” Wanderer v. Johnson, 910 F.2d 652, 656 (9th Cir. 1990).
25          Here, the first three factors favor dismissal of this case as Plaintiff has made no
26   effort to continue with this action as evidenced by his failure to submit his witness list
27   within the deadline and failure to keep the Court apprised of his current address. The fourth
28   factor, as always, weighs against dismissal. The fifth factor requires the Court to consider


                                                   -2-
 1   whether a less drastic alternative is available. Because the Court has no mailing address
 2   for Plaintiff, “[a]n order to show cause why dismissal [is] not warranted or an order
 3   imposing sanctions would only find itself taking a round trip tour through the United States
 4   mail.” Carey, 856 F.2d at 1441. The Court finds that only one less drastic sanction is
 5   realistically available. Rule 41(b) provides that a dismissal for failure to prosecute operates
 6   as an adjudication upon the merits “[u]nless the dismissal order states otherwise[.]” In this
 7   case, the Court finds that a dismissal with prejudice would be unnecessarily harsh. The
 8   Complaint will therefore be dismissed without prejudice. Accordingly,
 9          IT IS ORDERED that this action is dismissed without prejudice for failure to
10   prosecute and for failure to comply with the Court’s orders and rules.
11          The Clerk of Court is directed to enter judgment accordingly and to close its file in
12   this action.
13          Dated this 16th day of December, 2019.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -3-
